EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend Claim 1, as filed 7/13/22 to read:
1. A micron-scale monocrystal film, comprising 
a substrate layer; and 
a micron-scale monocrystal film layer located on the substrate layer, wherein 
a transition layer is interposed between the substrate layer and the micron-scale monocrystal film layer, and 
the transition layer includes a first transition layer disposed adjacent to the substrate layer and a second transition layer disposed adjacent to the micron-scale monocrystal film layer, wherein 
the transition layer includes H and an element of at least one kind of plasma gases used during 
both the first transition layer and the second transition layer include H, wherein 
the concentration of H in the transition layer ranges from 1 x 1020 to 1 x 1022 atoms/cc, and wherein 
the concentration of H has a maximum value in the transition layer, and from the position with maximum value, the concentration of H gradually decreases toward the micron-scale monocrystal film layer and the substrate layer.
Reasons for Allowance
Claims 1-3 and 5-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: The references of the Prior Art fail to disclose, either alone or in obvious combination,  the micron-scale monocrystal film comprising a transition layer disposed between the substrate and the micron-scale monocrystal film layer and wherein the concentration of H ranges from 1x1020 – 1x1022 and wherein the concentration of H gradually decreases from a maximum value toward the micron-scale monocrystal film layer and the substrate layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached M-Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. SAN MARTIN/Primary Examiner, Art Unit 2837